Citation Nr: 1523766	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II, with bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from September 1979 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted service connection for diabetes mellitus type II, with bilateral cataracts, and assigned an initial 20 percent rating, effective July 6, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that a higher rating is warranted for his diabetes mellitus with bilateral cataracts.  He was afforded a VA eye examination in December 2011; however, it does not appear that he was scheduled for a VA examination of his diabetes mellitus.  Accordingly, a contemporaneous VA examination should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board also notes that some of the documents in the Veteran's file were misfiled at some point; therefore, a search should be made for any VA examination scheduled to assess his diabetes mellitus in November or December 2011.  

Finally, the Veteran's updated treatment records from the Michael O'Callaghan Federal Hospital/Nellis Air Force Base should also be obtained.

Accordingly, the case is REMANDED for the following action:



1.  Make arrangements to obtain the Veteran's treatment records from the Michael O'Callaghan Federal Hospital/Nellis Air Force Base, dated since December 2013.

2.  Determine whether the Veteran underwent a VA examination to assess diabetes mellitus in November 2011 or December 2011, in conjunction with his original claim for service connection.  If so, obtain a copy of the examination report and associate it with the Veteran's file.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the severity of his diabetes mellitus type II with bilateral cataracts (i.e., eye and diabetes mellitus examinations).  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for each disability.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

